Citation Nr: 1601232	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-34 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to December 1968, and from January 1991 to March 1991. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran requested a hearing before the Board; a hearing was scheduled for August 2009.  The Veteran failed to appear for his scheduled hearing, accordingly the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

This case was originally before the Board in July 2012 and October 2014 when the claim was remanded for further development.  The RO most recently issued a supplemental statement of the case in March 2015 and the appeal is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

The Veteran's left knee disability was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Initially, the Board notes that in a December 1989 report of medical history, prior to his second period of active duty service, the Veteran reported that he had injured his left knee cap.  The Veteran denied experiencing a "trick" or locked knee.  An examination at that time reflected a normal clinical evaluation of his lower extremities and other musculoskeletal system.   

A January 2015 VA examiner noted that the Veteran had reported a "chipped patella" injury of his left knee on the December 1989 examination.  He stated that the physician conducting the Veteran's physical examination had noted a normal lower extremity exam and that no further consults or examinations were needed.  Therefore, he opined that although the Veteran had a previous left knee injury by history, he had no evidence of a preexisting left knee disability or any left knee dysfunction according to the physician examining him.  Therefore it was his medical opinion that while the Veteran had a history of an injury to his left knee prior to his December 1989 physical examination he had no evidence of a preexisting left knee disability at that time. 

As such, the Board finds that a left knee disability was not noted at entry into service and the Veteran is therefore presumed to have been in a sound condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service treatment records reflect that the Veteran complained of "trick" or locked knee at his March 1991 separation examination. Post-service treatment records reflect continued complaints of left knee problems. 

The Board has considered an additional January 2015 VA opinion in which the VA examiner indicated that there "was no evidence that any subsequent left knee disability was aggravated by the Veteran's service."  This opinion incorrectly assumed that the Veteran had a preexisting knee disability.  Although the January 2015 VA examiner had earlier indicated the Veteran did not have a preexisting left knee disability, it is unclear why he then provided an aggravation opinion.  An additional September 2012 opinion also assumed the Veteran had a preexisting left knee injury.  Given that the Board has determined the Veteran was sound upon entry, little probative value is accorded to these medical opinions.  

As the record reflects that the Veteran complained of left knee issues during active service and he is currently diagnosed with a left knee disability, his left knee disability is thus attributed to active service.  Resolving reasonable doubt in favor of the Veteran, a grant of service connection for a left knee disability is therefore warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.304.




ORDER

Service connection for a left knee disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


